ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	Applicants’ preliminary amendment of 2 October 2020 is entered.
	Claims 1-14 are pending and are being examined on the merits.
	The rejection of claims 1-14 under 35 U.S.C. 112(a) is withdrawn in light of the amendment filed 22 April 2022.

	Reasons for Allowance
Claims 1, 4-11, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a chimeric molecule comprising a ficolin-associated polypeptide of SEQ ID NO: 1 or a variant with at least 80% identity fused to an inhibitor of complement activation, where the inhibitor is Factor H, GAS6, C1-inh, C4bp, Factor I, CR1, DAF(CD55), CD59, or CR2 or fragments thereof that inhibit complement activation. The closest prior art, Beinrohr et al. Trends Mol. Med. 14:511-521, teaches the general concept of chimeras between an “aiming” moiety and a “warhead” moiety such as C1-INH. The Beinrohr art is silent on SEQ ID NO: 1 or a sequence with at least 80% identity serving as the aiming moiety which maintaining FAP activity. No art teaches or fairly suggests the use of SEQ ID NO: 1 or a sequence with 80% identity, nor that it should be utilized as a chimera with the complement inhibitors as claimed. The compound as claimed is novel and unobvious, which by necessity means the claimed method is novel and unobvious. The method is determined to satisfy the requirements of 35 U.S.C. 112 as the prior art suggests that complement inhibition serves for treatment of the claimed disorders, such that there is no undue burden on one of ordinary skill in the art to make and use the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658